OFFICIAL NOTICE FROM COURT OF CRIMINAL
                    P.O. BOX 12308^^13^^j^AI^QN A^Sj:

          OFFICIAL BUSINESS
          STATE OF Til§cAtu 'Df
          PENALTY FOR          ,
12/15/201 fWVATEUSE            ^
PINKSTON, ERIK CHRISTIAN' TrT'Ct. NorC-372-0l0l56-08T54f7-Al
WR-81,741-01                       ...
On this day, the supplemental clerk's.recbrd.'jn response to the order issued by this
Court, has been received and presenteS to the Court.
  . ?:;                                                     •-•}   Abel Acosta, Clerk

                             ERIK CHRISTIAN PINKSTON
                                                  - TDC#^894998